UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2015 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Disciplined Equity Fund Investor Class Shares – GLDEX Institutional Class Shares – GLDNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Great Lakes Small Cap Opportunity Fund Investor Class Shares – GLSCX Institutional Class Shares – GLSIX Annual Report March 31, 2015 1-855-278-2020 www.glafunds.com Distributed by Quasar Distributors, LLC Member FINRA Great Lakes Bond Fund April 17, 2015 Dear Shareholders: I. INVESTMENT RESULTS In the twelve months ended March 31st of 2015, your Great Lakes Bond Fund returned the following: Total Returns Share Class 12 Months ended 3/31/15 Investor Class no load 4.07% Institutional Class 4.08% Barclays Aggregate Total Return 5.72% The ongoing talk of rising interest rates continues to add volatility to the bond market.As measured by the 30 year treasury, there was a continual grind down in rates, interrupted by backup in September, a big move down in rates through January, followed by a significant give back in February.The last move has been a return to the downward trend in interest rates with the 30 year ending the period at 2.54%, nearly 100 basis points lower than a year ago.The main drivers of the market include a continued lack of action on rates by the Fed, due to anemic economic growth and lack of inflation, and the fallout from the downdraft in oil prices over the past 6 months.Lower yields notwithstanding, the US Treasury market continues to be the safe haven it has long been, and still offers considerable yield over many foreign bonds.Bonds whose yield is spread off treasuries have benefitted largely with this move, with the exception of High Yield assets.The spread between 10 and 30 year Treasuries has stayed within a range of 58 to 65 basis points over the period. II. ATTRIBUTION The Great Lakes Bond Fund Institutional Class shares produced a total return of +4.08% over the past twelve months, versus +5.72% for the Barclays Aggregate Index.With interest rates moving lower, the Fund’s below market duration, roughly 90% to 95% of that of the Index, contributed to the negative relative performance of the Fund.In addition, our allocation to the high yield sector was detrimental over the period, a reversal of last years’ experience in the asset class.The High Yield sector return underperformed the return of the overall market and all of the bond market’s other sectors.Moreover, the Fund’s high yield exposure to energy and materials underperformed the overall high yield sector.Allocations that worked in our favor were our commercial mortgage backed, credit and municipal holdings. III. OUTLOOK Looking ahead, we believe interest rates may be trending higher towards calendar midyear and on into 2016.While the Fed looks forward to the normalization of monetary policy, at the same time it will need to ensure an improved employment picture and an economic recovery.We have seen some progress on both fronts, so we believe interest rates should be marginally higher over the next twelve months.Again, the Fund’s duration reflects this outlook as it continues to hold at approximately 95% of the Index level. 1 Great Lakes Bond Fund We continue to emphasize coupon income in this environment.With corporate America in fundamentally good shape, and with state and local finances continuing to improve, the credit-sensitive sectors of the bond market are on solid footing.Furthermore, high yield, investment-grade credit and municipal bonds continue to represent good relative value in the marketplace.As a result of all of the above factors, roughly 70% of the Bond Fund is currently spread across these three sectors.These allocations give the Fund an advantage in average coupon relative to the Index.These are significant income and yield differentials relative to our market benchmark and, when combined with carrying less interest rate risk than the Index, could potentially bias the Fund to outperform the general market over the next twelve months. Patrick Morrissey Senior Portfolio Manager A basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. One cannot invest directly in an index. Duration is a measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. The bigger the duration number, the greater the interest-rate risk or reward for bond prices. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. The opinions expressed are those of the Fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. The Bond Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. Investments in Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. 2 Great Lakes Bond Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2015 1-Year Since Inception(1) Investor Class 4.07% 2.35% Institutional Class 4.08% 2.32% Barclays Aggregate Bond Index(2) 5.72% 2.24% Inception date of each class was September 28, 2012. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. 3 Great Lakes Bond Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2015(1) (% of Net Assets) Top 10 Holdings (Unaudited) March 31, 2015(1)(2) (% of net assets) U.S. Treasury Bond, 2.875%, 05/15/2043 % U.S. Treasury Bond, 3.500%, 02/15/2039 % iShares iBoxx Investment Grade Corporate Bond Fund % O’Hare International Airport, 5.250%, 01/01/2034 % U.S. Treasury Note, 2.250%, 11/15/2024 % iShares National AMT-Free Muni Bond Fund % Commercial Mortgage Trust, 3.838%, 09/12/2047 % New Jersey Transportation Trust Fund Authority, 5.000%, 12/15/2023 % GS Mortgage Securities Trust, 3.707%, 08/10/2044 % Macon & DeWitt Counties Il, School District #2, 4.500%, 10/01/2020 % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. First American Government Obligations Fund is excluded from the Top Ten Holdings. 4 Great Lakes Disciplined Equity Fund April 17, 2015 Dear Shareholders: I. INVESTMENT RESULTS In the twelve months ended March 31st of 2015, your Great Lakes Disciplined Equity Fund returned the following: Total Returns Share Class 12 Months ended 3/31/15 Investor Class no load 11.69% Institutional Class 12.01% S&P 500 Index Total Return 12.73% The picture on timing of the Fed policy changes became more muddled with several weaker than anticipated economic reports.The markets continue to juggle double-edged swords, looking for an eventual balance of the economic benefits from a stronger dollar and lower oil prices versus the negative effects on the energy sector and the near term corporate earnings outlook. While volatile, the quarter ended with gains across the US equity market.Smaller-cap stocks continued their rebound in performance; the Russell 2000 Index gained 4.32%.Performance declined as one moved up the capitalization spectrum.The Russell MidCap 800 added 3.95%, the large-cap Russell 1000 picked up 1.95%, and the mega-cap Russell Top 200 added 0.54%. In the large-cap segment, value stocks were the clear laggards.The Russell Top 200 Value index lost 2.08% and the Russell 1000 Value declined 0.72%.Large-cap growth stocks posted positive performance with the Russell Top 200 Growth and Russell 1000 Growth indices posting positive returns of 3.13% and 3.84%, respectively. In the S&P 500, Utilities reversed their strong performance of the previous quarter, declining 5.17% during the quarter.Energy fell another 2.85%, and Financials also posted a negative 2.05% for the quarter.Health Care and Consumer Discretionary stocks continue to pace the S&P 500, advancing 6.52% and 4.80%, respectively. II. ATTRIBUTION The strategy ended the 12 month period with a solid quarter, as our emphasis on smaller companies within the S&P 500 Index and stocks with solid intermediate-term price momentum lifted performance.An overweight to Consumer non-Cyclicals also helped – namely, an overweight to the Grocery store industry. Stock selection was also solid of late, with holdings such as Kroger, Anthem, Boeing, Philips 66, and Apple all contributing nicely. Portfolio Changes We began the first quarter with a full underweight to the Healthcare sector.We increased our exposure with new buys in drug companies Bristol Myers Squibb (BMY) and McKesson Corp (MCK), while increasing our holdings in Cardinal Health (CAH) and AmerisourceBergen (ABC).In the Consumer Discretionary sector we initiated positions in General Motors (GM) and Paccar Inc (PCAR) bringing the portfolio to a moderate overweight to the sector. 5 Great Lakes Disciplined Equity Fund We decreased the portfolio’s exposure to the Consumer Staples sector through a significant reduction of our position in food company Bunge Limited (BG).In Industrials, we began the quarter at a maximum overweight.Liquidating positions in Cummins Inc (CMI), General Dynamics (GD), and FedEx (FDX) moved the portfolio to an underweight at the end of the first quarter. III. OUTLOOK “The social object of skilled investment should be to defeat the dark forces of time and ignorance which envelope our future.” – John Maynard Keynes Investors may collectively find a rate hike takes longer than consensus expectations (although I’m not sure there is a consensus at this point).With the notable exceptions of consumer confidence (somewhat of a lagging indicator), housing permits, and new home sales, economic activity has undergone a bit of a downshift during Q1.Corporate profits and margins are down, commodity prices are hanging near recent lows, so 40-50% off of year-ago levels.These prices were undoubtedly impacted by the dollar rocketing 25% higher since the end of last summer (and up 40% from 2011 bottom). As volatility begins to resurface, it’s important to maintain flexibility, discipline, and diversification.The US economy appears ready to stand on its own two feet, and reduced oil and natural gas prices will provide a further lift.However, this will also exacerbate volatility given the shifting geopolitical chessboard. Jon Quigley, CFA CIO – Disciplined Equity Russell 2000 Index, a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index, and includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap Index is a subset of the Russell 1000® Index and includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap Index represents approximately 31% of the total market capitalization of the Russell 1000 companies. VIX Index (Volatility Index): A measure of implied volatility in the stock market that is calculated on the basis of short-term index options on the S&P 500 Index. A high VIX Index signals anxiety and fear in the market and typically occurs after a sharp decline in stock prices. A low VIX Index generally follows calm markets and rising prices. The Russell 2500 Index measures the performance of the small to mid-cap segment of the U.S. equity universe, commonly referred to as “smid” cap. The Russell 2500 Index is a subset of the Russell 3000® Index. It includes approximately 2500 of the smallest securities based on a combination of their market cap and current index membership. The Russell MidCap 800 Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap Index is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap Index represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000 represents approximately 92% of the U.S. market. 6 Great Lakes Disciplined Equity Fund The Russell Top 200 Index measures the performance of the largest cap segment of the U.S. equity universe. The Russell Top 200 Index is a subset of the Russell 3000® Index. It includes approximately 200 of the largest securities based on a combination of their market cap and current index membership and represents approximately 68% of the U.S. market. The Russell Top 200 Growth Index measures the performance of the especially large cap segment of the U.S. equity universe represented by stocks in the largest 200 by market cap. It includes Russell Top 200 Index companies with higher growth earning potential as defined by Russell’s leading style methodology. The companies also are members of the Russell 1000® Growth Index. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values.It is not possible to invest directly in an index. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.It is not possible to invest directly in an index. The Russell Top 200 Value Index measures the performance of the mega-cap value segment of the U.S. equity universe.It includes those Russell Top 200 Index companies with lower price-to-book ratios and lower forecasted growth values.It is not possible to invest directly in an index. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. 7 Great Lakes Disciplined Equity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2015 1-Year 3-Year 5-Year Since Inception(1) Investor Class 11.69% 16.49% 14.07% 16.37% Institutional Class 12.01% 16.78% 14.42% 16.71% S&P 500 Index(2) 12.73% 16.11% 14.47% 16.85% Inception date of each class was June 1, 2009. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 8 Great Lakes Disciplined Equity Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2015(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2015(1) (% of net assets) Apple, Inc. % Altria Group, Inc. % Kroger Co. % Boeing Co. % Anthem, Inc. % Verizon Communications, Inc. % Microsoft Corp. % General Motors Co. % MetLife, Inc. % Phillips 66 % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 9 Great Lakes Large Cap Value Fund April 17, 2015 Dear Shareholders: I. INVESTMENT RESULTS Following a 16% rise in 2012 and a 32% gain in 2013, S&P 500 moved ahead another 14% in 2014 before flattening out in the opening quarter of 2015.Supporting equities were rising corporate profits built on better U.S. economic progress relative to other developed nations and accommodative monetary policy.Unexpected development was lower interest rates, reflecting low inflation and monetary policies of central banks around the world.Market and style index returns for the fund fiscal year were near the long-term annual average of the S&P 500. Total Returns Share Class 12 Months ended 3/31/15 Investor Class no load 8.79% Institutional Class 9.08% Russell 1000 Value Index 9.33% II. ATTRIBUTION Fund returns during the fiscal year slightly trailed a value style benchmark, with most of the difference occurring in the September quarter as investor preference at the time moved away from companies with relatively more activity outside the U.S. Limiting returns were international integrated energy producers, the exploration and production holding, and an oil services leader as well as diversified manufacturing companies with relatively larger representation in energy markets.Financials whose profitability has been pressured by continuing low interest rates (including universal banks and life insurers) and the charge card position also dropped back.Areas leading results were those consumer frequent purchase goods (household cleaning and paper products, food, tobacco) and the retail holding whose activities are relatively larger in the U.S., diversified global manufacturing /services firms with relatively smaller exposure to energy markets, and health care, especially health insurance positions. III. OUTLOOK New developments in monetary policies in investment, currency and commodity markets and in economic progress around the world point to more volatility in 2015.Inflation remains low, but corporate profits may rise only slightly as lower oil prices and the strong U.S. dollar limit gains.Equity market valuation after three years of stock price movements above earnings growth rates, has become less attractive by historical standards now.We intend to continue our value approach, emphasizing rising or high earning power, supportive valuation, and sufficient diversification. Edward J. Calkins, CFA Senior Portfolio Manager Fund Shareholder The S&P 500 Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth rates. 10 Great Lakes Large Cap Value Fund Diversification does not guarantee a profit or protect from loss in a declining market. One cannot invest directly in an index. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. 11 Great Lakes Large Cap Value Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2015 1-Year Since Inception(1) Investor Class 8.79% 16.97% Institutional Class 9.08% 17.18% Russell 1000 Value Index(2) 9.33% 18.06% Inception date of each class was September 28, 2012. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. 12 Great Lakes Large Cap Value Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2015(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2015(1) (% of net assets) Target Corp. % Aetna, Inc. % Berkshire Hathaway, Inc. – Class B % American Express Co. % Lockheed Martin Corp. % General Electric Co. % Honeywell International, Inc. % Waste Management, Inc. % Royal Dutch Shell – ADR % Eaton Corp. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 13 Great Lakes Small Cap Opportunity Fund April 24, 2015 Dear Shareholders: I. INVESTMENT RESULTS In the twelve months ended March 31st of 2015, your Great Lakes Small Cap Opportunity Fund returned the following: Total Returns Share Class 12 Months ended 3/31/15 Investor Class no load 0.74% Institutional Class 1.01% Russell 2000 Index 8.21% The best thing we can report about our mutual fund (GLSIX) is that the fiscal year is over.Our relative performance during the twelve months ended March 31, 2015 has been disappointing.As you can see from the table above, our Fund posted a modest gain of 0.7% compared to an 8.2% gain for the Russell 2000.The vast majority of the relative underperformance came in the 4th quarter where the Fund lost 1.8% in value while the benchmark gained 4.3% in value.Since inception through March 31, 2015, the Fund has gained 214.8% compared to 196.5% for the Russell 2000 index (roughly 19.9% on an annualized basis compared to 18.8% for the index). Since 3 MO YTD 1 YR 3YR 5YR Inception (12/5/2008) Small Cap Opportunity – Inst. -1.83% -1.83% 1.01% 13.84% 14.57% 19.90% Small Cap Opportunity – Inv. -1.91% -1.91% 0.74% 13.57% 14.28% 19.57% Russell 2000 Index 4.32% 4.32% 8.21% 16.27% 14.57% 18.77% Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate and when sold, may be worth more or less than their original cost. Performance 14 Great Lakes Small Cap Opportunity Fund current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 855-278-2020. As of April 11, 2014 the Investor Class Sales Load has been eliminated. Without overly weighting weak recent results, we think it’s appropriate to identify for you the primary reasons why recent performance has diverged from the index, something we expect (in either direction) from time to time given our more concentrated portfolio. II. ATTRIBUTION We underperformed the index in four sectors (Industrials, Information Technology, Consumer Discretionary and Energy) by more than 120 basis points each in the quarter, a result of some unforced errors we made, as well asnot having many stocks work to help offset the laggards.It is atypical for us to have this many sectors out of sync simultaneously. First, we were overweight energy and industrial companies that sell products and services into the Energy and Materials sectors.Combined, these two sectors, which comprise about 16% of the Russell 2000 and 25% of the Fund, cost us about 240 bps of relative performance in the quarter.Shares of these companies suffered in the quarter as investors responded to the impact of the precipitous decline in oil prices and the rapid strengthening of the U.S. dollar. We have spent a lot of our research time reviewing our portfolio holdings name by name to determine which valuations should be adjusted based on lower oil prices and the stronger dollar. While our target prices on certain of our industrial holdings have come down, the stock prices of certain high-quality, well-capitalized industrial companies such as Actuant Corporation fell further than our values, providing us with a larger margin of safety in them.As a result we have taken the opportunity to add to the position. Actuant Corp. derives about one-third of its revenues from the global energy markets.Certainly the decline in oil prices and the strong dollar has caused softness in this business.However, the company’s shares are now down by more than a third in value.To put that in perspective, today’s stock price implies that the returns on capital that Actuant will generate over the next several years will likely be lower than those produced by the company in any of the past 20 years.We believe the business is worth 40% more than the current quote.A solid balance sheet and a management team that have proven to be excellent stewards of capital give us further confidence in this holding.Additionally, we were also able to find several new, high-quality industrial names to add to the portfolio. 15 Great Lakes Small Cap Opportunity Fund In the energy sector, our exposure is to the oil and gas service providers (the picks and shovels) rather than hydrocarbon producers, as we feel more confident forecasting broader demand for energy field services than the success of specific exploration and production activities.We owned two seismic service businesses (Dawson Geophysical and Geospace Technologies) which declined 25% and 16%, respectively in the quarter.We took the opportunity to “move up the food chain” at attractive prices by swapping from Dawson to Geospace in the quarter.We believe Geospace, whose stock is down about 85% in fifteen months, could double from current levels.In the meantime, the company has no debt and 25% of its market capitalization in cash, providing a substantial margin of safety if we have our timing wrong. Second, in the Consumer Discretionary sector, one of our best performers from 2014 (Apollo Education) faltered.President Obama’s proposal to offer free community college to all Americans, which would impact about 10% of Apollo’s revenue stream, spooked investors.More importantly, the company stumbled implementing a new classroom technology, which hurt enrollment. As a result Apollo reported disappointing enrollment statistics in March, casting the timing and extent of their recovery in some doubt. We are disappointed with management’s ability to execute, but still believe the company could be worth more than twice its current stock price, and the balance sheet (no debt and more than $600M in cash, equal to more than one-third of the current share price) provides more than adequate downside protection. The decline in Apollo’s share price cost us 185 basis points of relative performance, overshadowing good stock selection in other parts of the sector. Our only area of outperformance was in the financial sector, which added 250 bps of relative performance, but our inability to find more undervalued financial companies muted the impact on our portfolio, as our average weighting of 14% substantially less than the index weighting.Of note, we have been able to increase our sector weighting recently to about 17% with the addition of positions in three banks. III. OUTLOOK Policy makers around the world are navigating uncharted waters. Both fixed income and equity markets were quite volatile in Q1, as most emerging markets (as well as most of Europe) suffered deteriorating economic conditions. Export-dependent economies suffered from declining global demand and pricing, while energy costs (most of which are dollar-denominated) declined in the U.S. but not the rest of the world.The Euro moved inexorably toward parity with the U.S. dollar as European finance ministers pushed out until June any meaningful actions relating to Greece and its inability to meet its financial obligations. In the U.S., economic growth continues at a reasonable pace, though the absence of wage growth casts doubt over the sustainability of a recovery.The Federal Reserve continues to soothe financial markets with its talk of sustained low interest rates, but there has to be some finite end to the Fed’s ability to boost investors’ confidence with comforting monetary policy in the absence of wage growth.Job growth, which had been reasonably strong for the last twelve months, slowed in March, perhaps an indication that the strong dollar and weakening global economies are taking their toll on the U.S. manufacturing sector.Wage growth of just over 2% for the last twelve months remains somewhat disappointing, and consumers appear to be saving (rather than spending) the $150 billion “dividend” resulting from lower energy prices.While this is not a bad thing (the U.S. savings rate of about 5% is still relatively low), economic growth in the U.S. is predicated upon consumer spending, and it appears that further improvements in wages and consumer confidence will be required to spur growth in the economy and corporate profits. We are not pleased with the current results, and we understand how this could create investor angst.But let us be clear – we have not lost confidence in our investment philosophy or process.We are doing nothing different today than we did during the years when we achieved better-than-index performance and strong absolute results. In the short-term, it is not important whether we outperform or underperform an index.What matters over time is whether we have correctly valued the businesses and evaluated the management teams that direct the future of the 16 Great Lakes Small Cap Opportunity Fund companies that we own.If we do this correctly enough times, you should expect that the bouts of weak relative performance have the potential to reverse as time passes. We thank you for entrusting your capital with us, and for your support and patience. Gary Lenhoff, CFA Ben Kim, CFA, CPA Co-Portfolio Manager Co-Portfolio Manager Fund Shareholder Fund Shareholder Margin of Safety is meant to convey the difference between the intrinsic value of a stock and its current market price.A relatively large margin of safety provides better protection to an investor in the case where our estimate of intrinsic value is incorrect. The Russell 2000 Index, a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index, and includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Russell 2000 Small Cap Index is a small-cap stock market index of the bottom 2,000 stocks in the Russell 3000 Index.The index represents approximately 8% of the total market capitalization of the Russell 3000 Index. Free Cash Flow is equal to the cash flow from operations (or operating cash) less capital expenditures; It signals a company’s ability to pay debt, pay dividends, buy back stock and facilitate the growth of business. One cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. The Small Cap Fund will invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large cap companies. 17 Great Lakes Small Cap Opportunity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2015 1-Year 3-Year 5-Year Since Inception(1) Investor Class 0.74% 13.57% 14.28% 19.57% Institutional Class 1.01% 13.84% 14.57% 19.90% Russell 2000 Index(2) 8.21% 16.27% 14.57% 18.77% Inception date of each class was December 5, 2008. The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. 18 Great Lakes Small Cap Opportunity Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2015(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2015(1) (% of net assets) Bio-Rad Laboratories, Inc. % DreamWorks Animation SKG, Inc. – Class A % Actuant Corp. % ScanSource, Inc. % Banco Latinoamericano de Comercio Exterior SA % Tupperware Brands Corp. % Intrepid Potash, Inc. % Live Nation Entertainment, Inc. % Kennametal, Inc. % Babcock & Wilcox Co. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 19 Great Lakes Funds Expense Examples (Unaudited) March 31, 2015 As a shareholder of the Fund, you incur ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2014 – March 31, 2015). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Great Lakes Bond Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (10/1/2014) Value (3/31/2015) (10/1/2014 to 3/31/2015) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.90% and 0.65% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended March 31, 2015 of 2.19% and 2.21% for the Investor Class and Institutional Class, respectively. 20 Great Lakes Funds Expense Examples (Unaudited) – Continued March 31, 2015 Great Lakes Disciplined Equity Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (10/1/2014) Value (3/31/2015) (10/1/2014 to 3/31/2015) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.10% and 0.85% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended March 31, 2015 of 6.90% and 7.06% for the Investor Class and Institutional Class, respectively. Great Lakes Large Cap Value Fund Expenses Paid Beginning Account Ending Account During Period(3) Value (10/1/2014) Value (3/31/2015) (10/1/2014 to 3/31/2015) Investor Class Actual(4) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(4) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.10% and 0.85% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended March 31, 2015 of 4.36% and 4.50% for the Investor Class and Institutional Class, respectively. Great Lakes Small Cap Opportunity Fund Expenses Paid Beginning Account Ending Account During Period(5) Value (10/1/2014) Value (3/31/2015) (10/1/2014 to 3/31/2015) Investor Class Actual(6) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(6) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.15% and 0.90% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period Based on the actual returns for the six-month period ended March 31, 2015 of 4.82% and 5.00% for the Investor Class and Institutional Class, respectively. 21 Great Lakes Bond Fund Schedule of Investments March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% Consumer Discretionary – 5.3% American Axle & Manufacturing, Inc. 6.625%, 10/15/2022 $ $ Ameristar Casinos, Inc. 7.500%, 04/15/2021 AutoZone, Inc. 3.125%, 07/15/2023 Belo Corp. 7.250%, 09/15/2027 Bon-Ton Department Stores 8.000%, 06/15/2021 Brunswick Corp. 7.375%, 09/01/2023 Caesars Growth Properties 9.375%, 05/01/2022 (a) CCO Holdings LLC 6.625%, 01/31/2022 Coach, Inc. 4.250%, 04/01/2025 Comcast Corp. 4.750%, 03/01/2044 DIRECTV Holdings LLC 4.450%, 04/01/2024 ERAC USA Finance LLC 2.350%, 10/15/2019 (a) Greektown Holdings LLC 8.875%, 03/15/2019 (a) Grupo Televisa SAB 5.000%, 05/13/2045 Guitar Center, Inc. 6.500%, 04/15/2019 (a) Hillman Group, Inc. 6.375%, 07/15/2022 (a) Isle Of Capri Casinos, Inc. 7.750%, 03/15/2019 KB Home 7.250%, 06/15/2018 Lamar Media Corp. 5.000%, 05/01/2023 LIN Television Corp. 6.375%, 01/15/2021 See Notes to the Financial Statements 22 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Consumer Discretionary – 5.3% (Continued) Macy’s Retail Holdings, Inc. 2.875%, 02/15/2023 $ $ McGraw-Hill Global Education 9.750%, 04/01/2021 MGM Resorts International 6.625%, 12/15/2021 Netflix, Inc. 5.375%, 02/01/2021 Numericable Group SA 4.875%, 05/15/2019 (a) Pulte Group, Inc. 6.375%, 05/15/2033 Quebecor Media, Inc. 5.750%, 01/15/2023 Ruby Tuesday, Inc. 7.625%, 05/15/2020 Scientific Games Corp. 8.125%, 09/15/2018 Scientific Games International, Inc. 6.250%, 09/01/2020 Service Corp. International 7.500%, 04/01/2027 Tenneco, Inc. 5.375%, 12/15/2024 Time, Inc. 5.750%, 04/15/2022 (a) Viacom, Inc. 4.375%, 03/15/2043 Walt Disney Co. 1.100%, 12/01/2017 Whirlpool Corp. 2.400%, 03/01/2019 Consumer Staples – 3.3% Alliance One International, Inc. 9.875%, 07/15/2021 Aramark Services, Inc. 5.750%, 03/15/2020 Bunge Ltd. Finance Corp. 3.200%, 06/15/2017 See Notes to the Financial Statements 23 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Consumer Staples – 3.3% (Continued) Cencosud 4.875%, 01/20/2023 (a) $ $ Central Garden & Pet Co. 8.250%, 03/01/2018 Clorox Co. 3.500%, 12/15/2024 Cott Beverages, Inc. 5.375%, 07/01/2022 (a) Diageo Capital 4.828%, 07/15/2020 Diamond Foods, Inc. 7.000%, 03/15/2019 (a) Grupo Bimbo SAB de CV 4.875%, 06/27/2044 (a) Harbinger Group, Inc. 7.750%, 01/15/2022 Hearthside Group Holdings 6.500%, 05/01/2022 (a) HJ Heinz Co. 6.375%, 07/15/2028 Ingles Markets, Inc. 5.750%, 06/15/2023 Land O’ Lakes Capital Trust I 7.450%, 03/15/2028 (a) Pepsico, Inc. 0.700%, 02/26/2016 Post Holdings, Inc. 7.375%, 02/15/2022 Sysco Corp. 2.600%, 06/12/2022 TreeHouse Foods, Inc. 4.875%, 03/15/2022 Wesfarmers Ltd. 1.874%, 03/20/2018 (a) Energy – 4.9% Alpha Natural Resources, Inc. 6.000%, 06/01/2019 Arch Coal, Inc. 8.000%, 01/15/2019 (a) See Notes to the Financial Statements 24 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Energy – 4.9% (Continued) Cameron International Corp. 1.150%, 12/15/2016 $ $ CGG SA 6.500%, 06/01/2021 Chesapeake Oilfield Finance, Inc. 6.625%, 11/15/2019 CNOOC Finance 2014 4.875%, 04/30/2044 ConocoPhillips Co. 1.050%, 12/15/2017 Energy Partners Ltd. 8.250%, 02/15/2018 Forest Oil Corp. 7.250%, 06/15/2019 Halcon Resources Corp. 8.875%, 05/15/2021 Kinder Morgan, Inc. 5.300%, 12/01/2034 Linn Energy Finance Corp. 7.750%, 02/01/2021 Memorial Resource Development Corp. 5.875%, 07/01/2022 (a) Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Peabody Energy Corp. 7.875%, 11/01/2026 Petrobras International Finance Co. 5.375%, 01/27/2021 Petroleos Mexicanos 3.500%, 01/30/2023 6.375%, 01/23/2045 Rice Energy, Inc. 6.250%, 05/01/2022 Sabine Pass Liquefaction LLC 5.625%, 02/01/2021 Schlumberger Investment 2.400%, 08/01/2022 (a) Statoil 2.450%, 01/17/2023 See Notes to the Financial Statements 25 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Energy – 4.9% (Continued) Stone Energy Corp. 7.500%, 11/15/2022 $ $ Sunoco Logistics Partners Operations LP 5.300%, 04/01/2044 Swift Energy Co. 8.875%, 01/15/2020 Talisman Energy, Inc. 5.750%, 05/15/2035 Total Capital International 0.750%, 01/25/2016 Financials – 21.2% Abbey National Treasury Services 4.000%, 04/27/2016 ABN AMRO Bank NV 1.375%, 01/22/2016 (a) Affiliated Managers Group 3.500%, 08/01/2025 Ally Financial, Inc. 5.125%, 09/30/2024 American Campus Communities 4.125%, 07/01/2024 American Express Co. 1.550%, 05/22/2018 American Express Credit 1.125%, 06/05/2017 American Tower Corp. 3.400%, 02/15/2019 AmeriGas Finance 7.000%, 05/20/2022 Australia & New Zealand Banking Group 1.250%, 06/13/2017 Bank of America Corp. 1.500%, 10/09/2015 2.000%, 01/11/2018 5.625%, 07/01/2020 4.000%, 04/01/2024 Bank of Montreal 0.800%, 11/06/2015 See Notes to the Financial Statements 26 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Financials – 21.2% (Continued) Bank of New York Mellon Corp. 0.700%, 10/23/2015 $ $ Bank Of Nova Scotia 2.050%, 06/05/2019 Bank of Tokyo Mitsubishi 1.650%, 02/26/2018 (a) Berkshire Hathaway Finance Corp. 0.950%, 08/15/2016 BioMed Realty LP 3.850%, 04/15/2016 Capital One Financial Corp. 1.000%, 11/06/2015 Carlyle Holdings II Finance 5.625%, 03/30/2043 (a) Caterpillar Financial Services Corp. 0.700%, 11/06/2015 CBS Outdoor Americas Capital 5.625%, 02/15/2024 Citigroup, Inc. 1.350%, 03/10/2017 4.500%, 01/14/2022 Commonwealth Bank of Australia 1.625%, 03/12/2018 Corporate Office Properties LP 3.700%, 06/15/2021 Covidien International Finance 2.950%, 06/15/2023 Credit Suisse New York 1.375%, 05/26/2017 Daimler Finance North America, LLC 1.250%, 01/11/2016 (a) 1.650%, 03/02/2018 (a) Digital Realty Trust LP 3.625%, 10/01/2022 EPR Properties 5.750%, 08/15/2022 Export-Import Bank of Korea 1.250%, 11/20/2015 Federal Realty Investment Trust 4.500%, 12/01/2044 See Notes to the Financial Statements 27 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Financials – 21.2% (Continued) Fifth Third Bank 1.450%, 02/28/2018 $ $ Fondo Mivivienda 3.375%, 04/02/2019 (a) Ford Motor Credit 2.500%, 01/15/2016 General Electric Capital Corp. 1.600%, 11/20/2017 5.875%, 01/14/2038 Goldman Sachs Group, Inc. 5.250%, 07/27/2021 HCP, Inc. 2.625%, 02/01/2020 Hockey Merger, Inc. 7.875%, 10/01/2021 (a) Huntington National Bank 2.200%, 04/01/2019 Hyundai Capital America 1.625%, 10/02/2015 (a) Icahn Enterprises 3.500%, 03/15/2017 ICICI Bank Ltd. 3.500%, 03/18/2020 (a) ING Bank 3.000%, 09/01/2015 (a) 3.750%, 03/07/2017 (a) Invesco Finance 3.125%, 11/30/2022 iStar Financial, Inc. 5.000%, 07/01/2019 JPMorgan Chase & Co. 2.250%, 01/23/2020 Kimco Realty Corp. 3.125%, 06/01/2023 Korea Development Bank 1.000%, 01/22/2016 Lender Processing Services, Inc. 5.750%, 04/15/2023 Lloyds Bank 2.300%, 11/27/2018 See Notes to the Financial Statements 28 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Financials – 21.2% (Continued) Macquarie Bank Ltd 2.400%, 01/21/2020 (a) $ $ Met Life Global Funding I 3.000%, 01/10/2023 (a) Mitsubishi UFJ Trust & Bank 1.600%, 10/16/2017 (a) Morgan Stanley 1.750%, 02/25/2016 5.500%, 07/24/2020 Nationstar Mortgage 6.500%, 08/01/2018 Nationwide Mutual Insurance Co. 4.950%, 04/22/2044 (a) New York Life Global Funding 1.125%, 03/01/2017 (a) 2.150%, 06/18/2019 (a) Nippon Life Insurance Co. 5.100%, 10/16/2044 (a) Nissan Motor Acceptance Corp. 1.950%, 09/12/2017 (a) PACCAR Financial Corp. 1.150%, 08/16/2016 People’s United Financial, Inc. 3.650%, 12/06/2022 PNC Bank 0.800%, 01/28/2016 Post Apartment Homes LP 3.375%, 12/01/2022 Principal Financial Group, Inc. 3.125%, 05/15/2023 Schaeffler Finance 4.250%, 05/15/2021 (a) SLM Corp. 5.000%, 06/15/2018 6.200%, 03/15/2019 Societe Generale 2.750%, 10/12/2017 Springleaf Finance Corp. 6.500%, 09/15/2017 6.900%, 12/15/2017 See Notes to the Financial Statements 29 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Financials – 21.2% (Continued) Sumitomo Mitsui Banking Corp. 3.000%, 01/18/2023 $ $ Symetra Financial Corp. 4.250%, 07/15/2024 Synchrony Financial 4.250%, 08/15/2024 Synovus Financial Corp. 5.125%, 06/15/2017 Toyota Motor Credit Corp. 1.250%, 10/05/2017 2.000%, 10/24/2018 UBS 2.375%, 08/14/2019 Ventas Realty 3.500%, 02/01/2025 Wells Fargo & Co. 1.500%, 01/16/2018 Health Care – 3.4% AbbVie, Inc. 1.200%, 11/06/2015 Actavis Funding Services 4.850%, 06/15/2044 Aetna, Inc. 2.750%, 11/15/2022 Agilent Technologies, Inc. 3.200%, 10/01/2022 Allergan, Inc. 1.350%, 03/15/2018 Biomet, Inc. 6.500%, 10/01/2020 CareFusion Corp. 3.875%, 05/15/2024 Catholic Health Initiatives 2.950%, 11/01/2022 Dignity Health 4.500%, 11/01/2042 Eli Lilly & Co. 1.950%, 03/15/2019 2.750%, 06/01/2025 See Notes to the Financial Statements 30 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Health Care – 3.4% (Continued) HCA, Inc. 5.875%, 05/01/2023 $ $ JLL/Delta Dutch Newco 7.500%, 02/01/2022 (a) Kindred Escrow Corp. II 8.000%, 01/15/2020 (a) Medtronic, Inc. 3.625%, 03/15/2024 Tenet Healthcare Corp. 4.750%, 06/01/2020 Industrials – 4.4% ADT Corp. 4.125%, 06/15/2023 Bombardier, Inc. 6.125%, 01/15/2023 (a) Burlington Northern Santa Fe 4.450%, 03/15/2043 Canadian National Railway Co. 2.250%, 11/15/2022 Carlson Travel Holdings, Inc. 7.500%, 08/15/2019 (a) Case New Holland, Inc. 7.875%, 12/01/2017 Caterpillar, Inc. 4.300%, 05/15/2044 Colt Defense, LLC 8.750%, 11/15/2017 Eaton Corp. 4.000%, 11/02/2032 General Dynamics Corp. 1.000%, 11/15/2017 Griffon Corp. 5.250%, 03/01/2022 Harsco Corp. 5.750%, 05/15/2018 Hutchison Whampoa International 12 II Ltd. 2.000%, 11/08/2017 (a) Illinois Tool Works, Inc. 1.950%, 03/01/2019 See Notes to the Financial Statements 31 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Industrials – 4.4% (Continued) Manitowoc Company, Inc. 8.500%, 11/01/2020 $ $ Penske Truck Leasing Co. LP 2.875%, 07/17/2018 (a) Rexel 5.250%, 06/15/2020 (a) Roper Industries, Inc. 3.125%, 11/15/2022 Stanley Black & Decker, Inc. 2.900%, 11/01/2022 Teekay Offshore Partners 6.000%, 07/30/2019 Titan International, Inc. 6.875%, 10/01/2020 US Airways Group, Inc. 6.125%, 06/01/2018 Valmont Industries, Inc. 5.000%, 10/01/2044 Waterjet Holdings, Inc. 7.625%, 02/01/2020 (a) Information Technology – 2.9% Advanced Micro Devices, Inc. 7.500%, 08/15/2022 Alibaba Group Holding 2.500%, 11/28/2019 (a) Amkor Technology, Inc. 6.375%, 10/01/2022 Arrow Electronics, Inc. 3.000%, 03/01/2018 Baidu, Inc. 2.250%, 11/28/2017 BMC Software, Inc. 7.250%, 06/01/2018 Dell, Inc. 5.650%, 04/15/2018 Fiserv, Inc. 3.500%, 10/01/2022 Intel Corp. 1.350%, 12/15/2017 See Notes to the Financial Statements 32 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Information Technology – 2.9% (Continued) Iron Mountain, Inc. 5.750%, 08/15/2024 $ $ Juniper Networks, Inc. 3.300%, 06/15/2020 Oracle Corp. 2.250%, 10/08/2019 2.500%, 10/15/2022 Sensata Technologies 5.625%, 11/01/2024 (a) Materials – 3.2% Agrium, Inc. 3.150%, 10/01/2022 Airgas, Inc. 3.250%, 10/01/2015 AK Steel Corp. 7.625%, 05/15/2020 Aleris International, Inc. 7.875%, 11/01/2020 ArcelorMittal 7.000%, 02/25/2022 Ashland, Inc. 3.875%, 04/15/2018 Cascades, Inc. 7.875%, 01/15/2020 Codelco 4.500%, 08/13/2023 (a) Constellium NV 5.750%, 05/15/2024 (a) Dow Chemical Co. 3.000%, 11/15/2022 Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Nexeo Solutions Finance Corp. 8.375%, 03/01/2018 PPG Industries, Inc. 1.900%, 01/15/2016 Rentech Nitrogen Finance Corp. 6.500%, 04/15/2021 (a) See Notes to the Financial Statements 33 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Materials – 3.2% (Continued) Signode Industrial Group 6.375%, 05/01/2022 (a) $ $ Sociedad Quimica Y Minera 4.375%, 01/28/2025 (a) Southern Copper Corp. 5.250%, 11/08/2042 SunCoke Energy Partners 7.375%, 02/01/2020 (a) Teck Resources Ltd. 4.500%, 01/15/2021 United States Steel Corp. 7.500%, 03/15/2022 Telecommunication Services – 2.7% America Movil 4.375%, 07/16/2042 AT&T, Inc. 2.625%, 12/01/2022 4.800%, 06/15/2044 Cincinnati Bell, Inc. 8.375%, 10/15/2020 Discovery Communications, Inc. 3.450%, 03/15/2025 Frontier Communications Corp. 9.000%, 08/15/2031 Level 3 Financing, Inc. 8.125%, 07/01/2019 SES Global Americas Holdings 2.500%, 03/25/2019 (a) Sprint Nextel Corp. 6.000%, 11/15/2022 Telefonica Emisiones 5.134%, 04/27/2020 Verizon Communications 6.400%, 09/15/2033 3.850%, 11/01/2042 Windstream Corp. 7.750%, 10/15/2020 See Notes to the Financial Statements 34 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 53.8% (Continued) Utilities – 2.5% Ameren Energy Generating Co. 7.000%, 04/15/2018 $ $ American Electric Power Co., Inc. 2.950%, 12/15/2022 Colbun 4.500%, 07/10/2024 (a) Electricite de France 2.150%, 01/22/2019 (a) Florida Power Corp. 5.900%, 03/01/2033 GDF Suez 2.875%, 10/10/2022 (a) Georgia Power Co. 0.625%, 11/15/2015 NextEra Energy Capital Holdings, Inc. 2.700%, 09/15/2019 NRG Energy, Inc. 7.875%, 05/15/2021 Pacific Gas & Electric Co. 3.250%, 06/15/2023 PPL Energy Supply LLC 4.600%, 12/15/2021 Total Corporate Bonds (Cost $38,969,395) MUNICIPAL BONDS – 12.4% Alaska International Airport Revenue Series B 5.000%, 10/01/2028 Atlanta, Georgia Water & Wastewater Revenue 5.000%, 11/01/2026 Cape Girardeau County, Missouri School District 2 4.000%, 04/01/2026 Chicago, Illinois Board of Education Series B 5.000%, 12/01/2018 See Notes to the Financial Statements 35 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value MUNICIPAL BONDS – 12.4% (Continued) Chicago, Illinois O’Hare International Airport Revenue Series 2003, C-2 5.250%, 01/01/2030 $ $ 5.250%, 01/01/2034 Detroit, Michigan Water Supply System Revenue Series B 5.500%, 07/01/2035 Erie, Pennsylvania Water Authority 4.000%, 12/01/2026 Gulfport, Mississippi Memorial Hospital Revenue Series A 5.750%, 07/01/2031 Harris County, Texas Municipal Utility District #165 5.000%, 03/01/2030 Illinois Sports Facilities Authority 5.000%, 06/15/2022 Johnson City, Tennessee Health & Educational Facilities Board Hospital Revenue Series 2000 B 5.125%, 07/01/2025 Kankakee, Illinois 4.000%, 01/01/2025 Macon & DeWitt Counties Illinois Community United School District #2 4.500%, 10/01/2020 Maine Housing Authority Mortgage Revenue Series A1 3.050%, 11/15/2025 Marshall, Michigan Public School District 4.000%, 11/01/2027 Minneapolis, Minnesota Health Care Systems Revenue Series B 5.000%, 05/15/2021 Minnesota Housing Finance Agency Series C 3.200%, 01/01/2025 New Jersey Transportation Trust Fund Authority Series D 5.000%, 12/15/2023 New York State Energy Research & Development Authority Revenue Series A 5.150%, 11/01/2025 See Notes to the Financial Statements 36 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value MUNICIPAL BONDS – 12.4% (Continued) New York State Housing Finance Agency Series B 3.950%, 11/01/2034 $ $ Niagara, New York Frontier Transportation Authority Series A 5.000%, 04/01/2023 Oak Creek, Wisconsin Series A 4.000%, 06/01/2026 Ohio State Water Development Authority Revenue Series B 2.200%, 06/01/2033^ Oregon State Housing & Community Services Department Revenue Series A 4.050%, 01/01/2020 Taft, California Public Financing Authority Revenue 6.050%, 01/01/2017 Tallahassee, Florida Health Facilities Revenue 6.375%, 12/01/2030 Tennessee Housing Development Agency Revenue Series 1A 4.000%, 07/01/2039 Wisconsin State Health & Educational Facilities Authority Series B 5.125%, 08/15/2030 Total Municipal Bonds (Cost $8,897,985) MORTGAGE BACKED SECURITIES – 9.0% Bank of America Commercial Mortgage Trust Series 2005-6, Class AM 5.331%, 09/10/2047^ Series 2007-4, Class AM 6.011%, 02/10/2051^ Series 2008-1, Class AM 6.473%, 02/10/2051^ Bear Stearns Commercial Mortgage Securities Series 2005-PW10, Class AM 5.449%, 12/11/2040 Series 2006-PW13, Class AM 5.582%, 09/11/2041 See Notes to the Financial Statements 37 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value MORTGAGE BACKED SECURITIES – 9.0% (Continued) CD Commercial Mortgage Trust Series 2005-CD1, Class AM 5.225%, 07/15/2044^ $ $ Citigroup Commercial Mortgage Trust Series 2014-GC19, Class A4 4.023%, 03/12/2047 Commercial Mortgage Trust Series 2014-UBS5, Class A4 3.838%, 09/10/2047 Credit Suisse Mortgage Trust Series 2006-C1, Class AJ 5.469%, 02/15/2039^ CS First Boston Commercial Mortgage Trust Series 2003-29, Class 2A3 5.500%, 12/25/2033 Greenpoint Mortgage Series 2003-1, Class A1 2.784%, 10/25/2033^ GS Mortgage Securities Trust Series 2006-GG8, Class AM 5.591%, 11/10/2039 Series 2011-GC5, Class A4 3.707%, 08/10/2044 Series 2007-GG10, Class A4 5.989%, 08/10/2045^ Series 2014-GC18, Class A4 4.074%, 01/10/2047 JPMorgan Chase Commercial Mortgage Securities Series 2005-LDP4, Class AM 4.999%, 10/15/2042 Master Asset Securitization Trust Series 2003-4, Class 1A1 5.750%, 05/25/2033 Morgan Stanley Capital I Trust Series 2007-T27, Class AM 5.827%, 06/11/2042^ Morgan Stanley Mortgage Trust Series 35 0.801%, 05/20/2021^ See Notes to the Financial Statements 38 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value MORTGAGE BACKED SECURITIES – 9.0% (Continued) Residential Funding Mortgage Security I Series 2004-S3, Class A1 4.750%, 03/25/2019 $ $ TIAA Seasoned Commercial Mortgage Trust Series 2007-C4, Class AJ 5.532%, 08/15/2039^ UBS – Barclays Commercial Mortgage Trust Series 2012-C3, Class A4 3.091%, 08/10/2049 Wachovia Bank Commercial Mortgage Trust Series 2005-C20, Class AMFX 5.179%, 07/15/2042 Series 2005-C21, Class AM 5.272%, 10/17/2044^ Total Mortgage Backed Securities (Cost $6,563,689) U.S. GOVERNMENT & AGENCY SECURITIES – 9.0% Federal Home Loan Mortgage Association Series K-712, Class X1 1.389%, 11/25/2019^ (b) Series 293, Class IO 4.000%, 11/15/2032 (b) Series 3293, Class MP 5.500%, 03/15/2037 Federal Home Loan Mortgage Corporation Pool 6.000%, 08/01/2022, #J05364 5.000%, 01/01/2024, #C90779 2.500%, 08/01/2032, #C91531 3.000%, 10/01/2032, #D99625 4.000%, 10/01/2040, #G06061 4.000%, 08/01/2042, #Q10153 Federal National Mortgage Association Series 2013-M3, Class X1 4.192%, 02/25/2016^ (b) Series 2013-M4, Class X1 4.087%, 02/25/2018^ (b) Series 2012-M8, Class X1 2.263%, 12/25/2019^ (b) Series 2012-M3, Class X1 0.442%, 01/25/2022^ (b) See Notes to the Financial Statements 39 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par Value U.S. GOVERNMENT & AGENCY SECURITIES – 9.0% (Continued) Federal Home Loan Mortgage Association (Continued) Series 2012-M2, Class X 0.902%, 02/25/2022^ (b) $ $ Series 2012-34, Class PC 5.500%, 01/25/2032 Series 2012-90, Class DA 1.500%, 03/25/2042 Federal National Mortgage Association Pool 4.066%, 07/01/2020, #465491 2.500%, 06/01/2023, #AB9602 5.170%, 06/01/2028, #468516 4.500%, 06/01/2034, #MA1976 6.500%, 12/01/2036, #888112 5.500%, 05/01/2037, #916933 4.500%, 04/01/2039, #930922 4.500%, 04/01/2041, #AH9719 4.500%, 04/01/2041, #AL0215 Government National Mortgage Association Series 2008-51, Class AY 5.500%, 06/16/2023 Series 2013-144, Class UI 4.500%, 10/16/2028 (b) Series 2011-27, Class B 3.000%, 09/16/2034 Series 2011-6, Class AC 2.850%, 12/16/2037 Series 2012-109, Class AB 1.388%, 09/16/2044 Government National Mortgage Association Pool 4.500%, 11/20/2033, #003470 Total U.S. Government & Agency Securities (Cost $6,431,839) See Notes to the Financial Statements 40 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2015 Description Par/Shares Value U.S. TREASURY SECURITIES – 7.5% U.S. Treasury Bonds 3.500%, 02/15/2039 $ $ 2.875%, 05/15/2043 U.S. Treasury Notes 1.750%, 07/31/2015 1.625%, 08/15/2022 2.250%, 11/15/2024 Total U.S. Treasury Securities (Cost $5,092,797) EXCHANGE TRADED FUNDS – 4.9% iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays CMBS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares MBS Bond Fund iShares National AMT-Free Muni Bond Fund Total Exchange Traded Funds (Cost $3,522,687) SHORT-TERM INVESTMENT – 3.3% First American Government Obligations Fund – Class Z, 0.01% (c) Total Short-Term Investment (Cost $2,361,562) Total Investments – 99.9% (Cost $71,839,954) Other Assets and Liabilities, Net – 0.1% Total Net Assets – 100.0% $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of March 31, 2015 the market value of these investments were $7,834,524, or 10.8% of total net assets. ^ Variable rate security – The rate shown is the rate in effect as of March 31, 2015. (b) Interest only security. (c) The rate shown is the annualized seven-day effective yield as of March 31, 2015. See Notes to the Financial Statements 41 Great Lakes Disciplined Equity Fund Schedule of Investments March 31, 2015 Description Shares Value COMMON STOCKS – 98.9% Consumer Discretionary – 15.8% Advance Auto Parts, Inc. $ Amazon.com, Inc.* AutoZone, Inc.* Darden Restaurants, Inc. Delphi Automotive DIRECTV* General Motors Co. Lowe’s Companies, Inc. Macy’s, Inc. Omnicom Group, Inc. Target Corp. TripAdvisor, Inc.* TRW Automotive Holdings Corp.* Twenty First Century Fox, Inc. – Class A Urban Outfitters, Inc.* Whirlpool Corp. Consumer Staples – 11.1% Altria Group, Inc. Archer-Daniels-Midland Co. Bunge Ltd. ConAgra Foods, Inc. Dr. Pepper Snapple Group, Inc. Kroger Co. Tyson Foods, Inc. – Class A Wal-Mart Stores, Inc. Energy – 7.6% Baker Hughes, Inc. Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Marathon Petroleum Corp. Phillips 66 Tesoro Corp. Financials – 13.6% ACE Ltd. Allstate Corp. See Notes to the Financial Statements 42 Great Lakes Disciplined Equity Fund Schedule of Investments – Continued March 31, 2015 Description Shares Value COMMON STOCKS – 98.9% (Continued) Financials – 13.6% (Continued) AvalonBay Communities, Inc. – REIT $ Bank of America Corp. Berkshire Hathaway, Inc. – Class B* Citigroup, Inc. E*TRADE Financial Corp.* Equity Residential – REIT Markel Corp.* MetLife, Inc. Northern Trust Corp. T. Rowe Price Group, Inc. Travelers Companies, Inc. Health Care – 12.5% AmerisourceBergen Corp. Anthem, Inc. Bristol-Myers Squibb Co. Cardinal Health, Inc. Cigna Corp. Express Scripts Holding Co.* Gilead Sciences, Inc.* McKesson Corp. Merck & Co., Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. Industrials – 6.7% Boeing Co. C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Honeywell International, Inc. Masco Corp. PACCAR, Inc. Southwest Airlines Co. Stanley Black & Decker, Inc. Information Technology – 19.8% Apple, Inc. Cisco Systems, Inc. See Notes to the Financial Statements 43 Great Lakes Disciplined Equity Fund Schedule of Investments – Continued March 31, 2015 Description Shares Value COMMON STOCKS – 98.9% (Continued) Information Technology – 19.8% (Continued) Corning, Inc. $ Facebook, Inc. – Class A* Intel Corp. Lam Research Corp. Microsoft Corp. Oracle Corp. Symantec Corp. Twitter, Inc.* Xerox Corp. Materials – 2.8% Dow Chemical Co. LyondellBasell Industries – Class A Mosaic Co. Vulcan Materials Co. Telecommunication Services – 5.2% AT&T, Inc. Level 3 Communications, Inc.* Verizon Communications, Inc. Utilities – 3.8% Entergy Corp. FirstEnergy Corp. PG&E Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $46,190,791) See Notes to the Financial Statements 44 Great Lakes Disciplined Equity Fund Schedule of Investments – Continued March 31, 2015 Description Shares Value CONTINGENT VALUE RIGHTS – 0.0% Safeway Casa Ley* (a) $ Safeway PDC, LLC* (a) Total Rights (Cost $0) SHORT-TERM INVESTMENT – 0.9% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $455,582) Total Investments – 99.8% (Cost $46,646,373) Other Assets and Liabilities, Net – 0.2% Total Net Assets – 100.0% $ * Non-income producing security. (a) Security considered illiquid. The security is categorized in Level 3 of the fair value hierarchy. See notes 2 and 3 in the Notes to Financial Statements. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of March 31, 2015. REIT – Real Estate Investment Trust See Notes to the Financial Statements 45 Great Lakes Large Cap Value Fund Schedule of Investments March 31, 2015 Description Shares Value COMMON STOCKS – 95.8% Consumer Discretionary – 3.7% Target Corp. $ Consumer Staples – 14.5% Altria Group, Inc. Clorox Co. General Mills, Inc. Kimberly-Clark Corp. Kraft Foods Group, Inc. Mondelez International, Inc. PepsiCo, Inc. Philip Morris International, Inc. Energy – 11.4% Chevron Corp. ConocoPhillips National Oilwell Varco, Inc. Phillips 66 Royal Dutch Shell – ADR Schlumberger Ltd. Spectra Energy Corp. Financials – 18.4% ACE Ltd. American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc. – Class B* Citigroup, Inc. Plum Creek Timber Co., Inc. – REIT Prudential Financial, Inc. Wells Fargo & Co. Health Care – 11.9% Abbott Laboratories AbbVie, Inc. Aetna, Inc. Amgen, Inc. Cigna Corp. Merck & Co., Inc. See Notes to the Financial Statements 46 Great Lakes Large Cap Value Fund Schedule of Investments – Continued March 31, 2015 Description Shares Value COMMON STOCKS – 95.8% (Continued) Industrials – 22.1% 3M Co. $ Caterpillar, Inc. Eaton Corp. Emerson Electric Co. General Electric Co. Honeywell International, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Waste Management, Inc. Information Technology – 7.6% Accenture – Class A Apple, Inc. Intel Corp. Microsoft Corp. QUALCOMM, Inc. Materials – 1.6% Dow Chemical Co. Utilities – 4.6% AGL Resources, Inc. Duke Energy Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $36,414,455) SHORT-TERM INVESTMENT – 3.8% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $1,628,625) Total Investments – 99.6% (Cost $38,043,080) Other Assets and Liabilities, Net – 0.4% Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of March 31, 2015. ADR – American Depositary Receipt REIT – Real Estate Investment Trust See Notes to the Financial Statements 47 Great Lakes Small Cap Opportunity Fund Schedule of Investments March 31, 2015 Description Shares Value COMMON STOCKS – 97.9% Consumer Discretionary – 22.5% Apollo Group, Inc. – Class A* $ DreamWorks Animation SKG, Inc. – Class A* Gildan Activewear, Inc. – Class A John Wiley & Sons, Inc. – Class A Live Nation Entertainment, Inc.* Men’s Wearhouse, Inc. Steiner Leisure Ltd.* Tupperware Brands Corp. Consumer Staples – 3.0% Avon Products, Inc. Chefs’ Warehouse, Inc.* Energy – 1.1% Dawson Geophysical Co.* Geospace Technologies Corp.* Financials – 16.5% Banco Latinoamericano de Comercio Exterior SA BBCN Bancorp, Inc. Clifton Bancorp, Inc. Customers Bancorp, Inc.* Horace Mann Educators Corp. Montpelier Re Holdings Ltd. United Fire Group, Inc. Health Care – 8.9% Bio-Rad Laboratories, Inc. – Class A* Luminex Corp.* Owens & Minor, Inc. Industrials – 22.5% Actuant Corp. – Class A Babcock & Wilcox Co. Graco, Inc. Insteel Industries, Inc. Kennametal, Inc. See Notes to the Financial Statements 48 Great Lakes Small Cap Opportunity Fund Schedule of Investments – Continued March 31, 2015 Description Shares Value COMMON STOCKS – 97.9% (Continued) Industrials – 22.5% (Continued) Lindsay Corp. $ Tetra Tech, Inc. Thermon Group Holdings, Inc.* TriMas Corp.* Information Technology – 19.9% ADTRAN, Inc. Checkpoint Systems, Inc. Diebold, Inc. Knowles Corp.* Littelfuse, Inc. Perficient, Inc.* Progress Software Corp.* Rofin-Sinar Technologies, Inc.* ScanSource, Inc.* SeaChange International, Inc.* WNS Holdings Ltd. – ADR* Materials – 3.5% Intrepid Potash, Inc.* Total Common Stocks (Cost $92,619,624) SHORT-TERM INVESTMENT – 2.6% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $2,460,303) Total Investments – 100.5% (Cost $95,079,927) Other Assets and Liabilities, Net – (0.5)% ) Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of March 31, 2015. ADR – American Depositary Receipt See Notes to the Financial Statements 49 Great Lakes Funds Statements of Assets and Liabilities March 31, 2015 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund ASSETS Investment securities: At cost $ At value $ Receivable for investment securities sold — — Dividends & interest receivable Receivable for capital shares sold Prepaid expenses & other assets Total Assets LIABILITIES Dividends payable — — — Payable for investment securities purchased — Payable for capital shares redeemed Payable to Adviser, net Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses and other liabilities Accrued distribution fees 2 Total Liabilities NET ASSETS $ COMPOSITION OF NET ASSETS Portfolio capital $ Undistributed (distributions in excess of) net investment income ) — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Total net assets $ Investor Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ Unlimited shares authorized See Notes to the Financial Statements 50 Great Lakes Funds Statements of Operations For the Year Ended March 31, 2015 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund INVESTMENT INCOME: Interest income $ $
